Citation Nr: 0124081	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  00-06 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for the 
residuals of a left thigh injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman

INTRODUCTION

The veteran had active service from September 1955 to August 
1959.

This appeal arises from a November 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
Montgomery, Alabama, which reopened the veteran's claim for 
service connection for the residuals of a left thigh injury 
and then denied the claim on the merits. 

A review of the record indicated that the RO denied 
entitlement to service connection in March 1983.  The veteran 
appealed that decision but, after he was issued a statement 
of the case, he did not perfect the appeal by submitting a 
timely substantive appeal.  The RO's November 1999 decision 
reopened the prior denial but denied entitlement to service 
connection on the merits.  However, according to Jackson v. 
Principi, No. 01-7007 (Fed. Cir. Sept. 19, 2001) (also see 
Barnett v. Brown, 8 Vet. App. 1 (1995); aff'd Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996)), the Board must make 
its own determination as to whether new and material evidence 
has been submitted to reopen a claim, regardless of the 
finding of the RO. Therefore, the issue has been 
characterized as noted on the title page.


FINDINGS OF FACT

1.  An RO decision in March 1983 denied entitlement to 
service connection for residuals of a left thigh injury; the 
veteran appealed that decision but, after he was issued a 
statement of the case, he did not perfect the appeal by 
submitting a timely substantive appeal.  

2.  The veteran has submitted evidence since the March 1983 
decision which was not previously of record, is not 
cumulative, and is both relevant and significant enough that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for residuals of a left 
thigh injury.


CONCLUSION OF LAW

The evidence received since the rating decision dated in 
March 1983 is new and material; the veteran's claim for 
service connection for the residuals of a left thigh injury 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C. 5103A(g) (West Supp. 2001) which states that nothing 
in section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45620, 45628-
45629.  Here, the veteran's claim was filed prior to August 
29, 2001, and, as such, these changes are not applicable in 
the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  In any event, since the veteran's claim is 
reopened, VA's duty to assist is clearly triggered under the 
cited legal authority, and such is addressed in the remand 
below. 

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The veteran's claim for service connection for the residuals 
of a left thigh injury had been denied in the unappealed 
March 1983 RO decision.  The evidence which was of record at 
the time of the decision included private medical records and 
two reports from the National Personnel Records Center 
(NPRC).

A private physician, in 1982,  reported that the veteran had 
a history of tearing a muscle in service in October 1955.  A 
diagnosis of left femoral fascia tear with muscle herniation 
was reported.  The same physician reported the same diagnosis 
in a January 1983 record.  The NPRC reported in December 1982 
that no service or medical records were on file and that the 
1955 and 1956 clinical records for Lackland Air Force Base 
were checked and met with negative results.  In February 1983 
the NPRC reported that physical exams could not be 
reconstructed and that no sick or hospital remarks were 
found.

The documents which have been made part of the record since 
the March 1983 RO decision denying the claim for service 
connection for the residuals of a left thigh injury include 
copies of the 1982 and 1983 private medical reports, 
additional private medical reports, responses to additional 
requests for service medical records, statements from a 
service associate and two long time acquaintances, and 
testimony from the veteran at a July 2001 hearing on appeal.

In attempting to reopen his claim, the veteran again avers 
that he injured his left thigh in basic training in October 
1955.  A veteran is entitled to compensation for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1131.  "A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The veteran's service associate, in a May 2000 statement, 
reported that the veteran fell while they were in basic 
training and performing their daily exercises of running up 
and down stairs in 1955.  A long time acquaintance, in a May 
2000 statement, related that the veteran told her when he 
returned from service that he had been injured while in 
training.  

The medical evidence submitted in support of the veteran's 
application to reopen his claim includes medical statements 
from J. E. B., M.D., and J. T. B., M.D..  This medical 
evidence confirms that the veteran has a current left thigh 
disability, to include a muscle tear or herniation.  Dr. J. 
E. B. reported in a June 2000 statement that, after reviewing 
the statements "of these individuals"(presumably the lay 
statements noted in the preceding paragraph), he believed 
that it was well documented that the veteran's left leg 
injury occurred during service.  

The lay and medical evidence, which supports the veteran's 
claim that he sustained a left thigh injury during service, 
was not previously of record, is not cumulative, and is both 
relevant and significant enough that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for residuals of a left thigh injury.  Hodge, 
supra; 38 C.F.R. § 3.156.  Accordingly, the Board finds that 
new and material evidence has been submitted to reopen the 
veteran's claim for service connection for the residuals of a 
left thigh injury, and the March 1983 RO decision denying 
service connection is not final.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for the 
residuals of a left thigh injury; to this extent only, the 
appeal is granted.






REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
has redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  The Board finds that there is a further duty to 
assist the veteran with the development of his claim. 

Following a review of the record, to include recently 
received medical and lay statements and a transcript of the 
veteran's recently testimony at a Travel Board hearing, it is 
the Board's judgment that he should be afforded a VA 
examination that includes an opinion addressing his assertion 
that his left thigh disability is causally linked to an 
injury during service.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097- 98 (2000); 38 U.S.C.A. § 5103A. 

The Board also notes that, in light of the change in the law, 
the RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & Supp. 2001) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159) are fully complied with and satisfied. 

Accordingly, this case will be REMANDED to the RO for the 
following action:

1.  The RO must  review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.

2.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
examination.  The examiner is requested 
to conduct a comprehensive review of the 
veteran's claims file, including the 
private medical reports.  Following this 
review, and an examination of the 
veteran, to include any necessary tests, 
the examiner is requested to offer an 
opinion with supporting analysis, as to 
whether it is at least as likely as not 
that the veteran's current left thigh 
disability was caused by his injury in 
service.  A complete rationale for all 
opinions expressed should be provided.

The claims file must be made available to 
the examiner before the examination, for 
proper review of the medical history.  
The examination report should reflect 
whether such a review of the claims file 
was made.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  See 
38 C.F.R. § 3.655 (2001).

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for the residuals of a 
left thigh injury.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, and they should be afforded the 
appropriate period of time  to respond.
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this REMAND is to obtain additional 
development, and the Board intimates no opinion as to the 
ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 


